In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated October 28, 1963, which denied without a hearing his application to vacate a judgment of the former County Court, Kings County, rendered November 18, 1900 after a jury trial, convicting him of robbery and assault (both in the second degree) and grand larceny in the first degree, and imposing sentence. Order affirmed on the authority of People v. Kling (19 A D 2d 750, affd. 14 N Y 2d 571); People v. Marchese (19 A D 2d 728), and People v. Smith (19 A D 2d 728). Beldock, P. J., Ughetta, Kleinfeld, Brennan and Hopkins, JJ., concur.